DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 21 are objected to because of the following informalities:  The claims do not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12, 14-17, 19-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yamazaki et al (US 2020/0380933).
In regards to claim 1, Yamazaki discloses an information display terminal comprising:
a surface member (substrate 590) that is to be fixed to a structure (housing 101) (Figs. 2, 10 and paragraphs 86, 117-119, 242);

an information terminal body (arithmetic device 110) that is to be attached to the structure and is configured to receive an input from the touch panel (Figs. 2, 10 and paragraph 58), wherein
the second surface of the touch panel is apart from the information terminal body (Figs. 2, 10 and paragraphs 86, 117-119, 242), and
the information terminal body is configured to be removable from the structure (Figs. 2, 10; the arithmetic device can be removed as it is not integrated but a separate component inside the device).

In regards to claim 11, Yamazaki discloses the information display terminal according to claim 1, further comprising a display (display portion 130) configured to be curved and having a first surface and a second surface that are opposite to each other, the first surface of the display being adhered to the second surface of the touch panel, the second surface of the display facing the information terminal body and being apart from the information terminal body (Figs. 2, 10 and paragraphs 86, 117-119, 242-243), wherein
the information terminal body is configured to receive the input from the touch panel to cause the display to display information (Figs. 2, 10 and paragraphs 58, 86, 117-119, 242-243).


the first surface of the touch panel is adhered to the surface member with adhesive (paragraph 5), and
the first surface of the display is adhered to the second surface of the touch panel with adhesive (paragraph 5).

In regards to claim 14, Yamazaki discloses the information display terminal according to claim 11, wherein the surface member includes a wall surface that is configured to transmit light from the display (Figs. 2, 10 and paragraphs 58, 86, 117-119, 242-243).

In regards to claim 15, Yamazaki discloses the information display terminal according to claim 11, wherein
the surface member has a curved surface (Figs. 2, 10 and paragraphs 58, 86, 117-119, 242-243), and
the first surface of the touch panel is adhered to the curved surface of the surface member (Figs. 2, 10 and paragraphs 58, 86, 117-119, 242-243).

In regards to claim 16, Yamazaki discloses the information display terminal according to claim 11, further comprising:
a first flexible cable (FPC 509(2))  that electrically connects the touch panel to the information terminal body (Figs. 2, 10 and paragraph 243); and


In regards to claim 17, Yamazaki discloses the information display terminal according to claim 11, wherein the information terminal body includes a processor (arithmetic device) configured to receive the input from the touch panel to control the display (Figs. 2, 10 and paragraph 58).

In regards to claim 19, Yamazaki discloses the information display terminal according to claim 11, wherein the touch panel is a capacitive touch panel (Figs. 2, 10 and paragraph 245).

In regards to claim 20, Yamazaki discloses an information display terminal comprising:
a surface member (substrate 590) that is to be fixed to a structure (housing 101) (Figs. 2, 10 and paragraphs 86, 117-119, 242);
a display (display portion 130) configured to be curved and having a first surface and a second surface that are opposite to each other, the first surface being adhered to the surface member (Figs. 2, 10 and paragraphs 86, 117-119, 242-243); and
an information terminal body (arithmetic device 110) that is to be attached to the structure, faces the second surface of the display, and is configured to cause the display to display information (Figs. 2, 10 and paragraph 58), wherein
the second surface of the display is apart from the information terminal body (Figs. 2, 10 and paragraphs 86, 117-119, 242-243), and


In regards to claim 21, Yamazaki discloses the information display terminal according to claim 20, wherein the first surface of the display is adhered to the surface member with adhesive (paragraph 5).

In regards to claim 23, Yamazaki discloses the information display terminal according to claim 20, wherein the surface member includes a wall surface that is configured to transmit light from the display (Figs. 2, 10 and paragraphs 58, 86, 117-119, 242-243).

In regards to claim 24, Yamazaki discloses the information display terminal according to claim 20, wherein
the surface member has a curved surface (Figs. 2, 10 and paragraphs 58, 86, 117-119, 242-243), and
the first surface of the display is adhered to the curved surface of the surface member (Figs. 2, 10 and paragraphs 58, 86, 117-119, 242-243).

In regards to claim 25, Yamazaki discloses the information display terminal according to claim 20, further comprising a flexible cable (FPC 509(1)) that electrically connects the display to the information terminal body (Figs. 2, 10 and paragraph 244).

Allowable Subject Matter
Claims 2-10, 13, 18, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 7, 2021